            Case 8:17-ap-00480-MGW     Doc 40   Filed 04/18/19   Page 1 of 3



                                    ORDERED.


      Dated: April 18, 2019




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

In Re:

UNITED STATES          PIPE   AND   FOUNDRY      Bankruptcy Case No. 8:89-bk-09744-MGW
COMPANY, LLC,                                    Chapter 11

     Debtor,
________________________________________/

JW ALUMINUM COMPANY,

      Plaintiff,

v.

MICHAEL    H.     HOLLAND,     MICHAEL
MCKOWN, JOSEPH R. RESCHINI and CARLO
TARLEY, as Trustees of the UNITED MINE
WORKERS OF AMERICA 1992 BENEFIT
PLAN,
                                                 Adversary Proceeding
         Defendants,                             Case No. 8:17-AP-00480-MGW

And

MICHAEL   H.   HOLLAND,    MICHAEL
MCKOWN, WILLIAM P. HOBGOOD, MARTY
HUDSON, JOSEPH R. RESCHINI, CARL E.
            Case 8:17-ap-00480-MGW           Doc 40   Filed 04/18/19   Page 2 of 3



VANHORN, and GAIL R. WILENSKY, as
Trustees of the UNITED MINE WORKERS OF
AMERICA COMBINED BENEFIT FUND,

      Defendants.
________________________________________/

                                     FINAL JUDGMENT

       THIS ADVERSARY PROCEEDING came before the Court after hearing on October

16, 2017, on the Defendants Trustees of the United Mine Workers of America 1992 Benefit

Plan’s and the Trustees of the United Mine Workers of America Combined Benefit Fund’s

(collectively, “Defendants” or “UMWA Trustees”) Amended Motion to Dismiss (Doc. No. 14),

Plaintiff, JW Aluminum Company’s (“Plaintiff”) Response (Doc. No. 18), Defendants’ Reply

(Doc. No. 24), Plaintiff’s Motion for Partial Summary Judgment (Doc. No. 19), Defendants’

Opposition (Doc. No. 25), and the Plaintiff’s Reply (Doc. No. 27). The Court has considered the

record, as well as arguments of counsel, and has entered a Memorandum Opinion on

Dischargeability of Coal Act Claims in related adversary proceeding 8:17-ap-00478-MGW (Doc.

No. 42). The Court finds it is appropriate to enter final judgment based upon the foregoing.

Accordingly, it is

       ORDERED AND ADJUDGED that:

       1.      Final Judgment is entered in favor of the UMWA Trustees, and against Plaintiff,

with respect to Count I of the Complaint.

       2.      Final Judgment is entered in favor of the UMWA Trustees, and against Plaintiff

with respect to Count II of the Complaint.

       3.      As a matter of law, the Coal Act claims brought by the UMWA Trustees against

Plaintiff in Holland v. United States Pipe and Foundry Company, LLC, et al., Civil Action No.




                                                2
            Case 8:17-ap-00480-MGW           Doc 40     Filed 04/18/19     Page 3 of 3



16-cv-1577 in the United States District Court for the District of Columbia (“D.C. Litigation”),

were not discharged in Plaintiff’s bankruptcy case, Case No. 8:89-bk-09715.

       4.      As a matter of law, the UMWA Trustees did not violate Plaintiff’s discharge

injunction in suing Plaintiff under the Coal Act in the D.C. Litigation.

       5.      Each party shall be responsible for its own attorneys’ fees, costs, and expenses.

       6.      The Clerk of Court is further directed to terminate any pending motions and close

this Adversary Proceeding.

                                               ****

The Clerk is directed to serve this Final Judgment.




                                                 3
